688 So. 2d 993 (1997)
Richard DUNBAR, Petitioner,
v.
STATE of Florida, Respondent.
No. 97-222.
District Court of Appeal of Florida, Fifth District.
February 28, 1997.
Richard A. Dunbar, Defuniak Springs, Pro Se.
No Appearance for Respondent.
W. SHARP, Judge.
Dunbar has filed a petition for writ of habeas corpus, seeking a belated appeal from his motion to "clarify" sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The trial court denied this motion. Gordon failed to bring a timely appeal. We deny the writ.
In his petition, Dunbar argues the trial court should have included in its order denying relief a statement that Dunbar had thirty days in which to appeal the denial. Whether logically justifiable or not, there is a difference between motions filed pursuant to Florida Rule of Criminal Procedure 3.850 and Florida Rule of Criminal Procedure 3.800. Orders denying Rule 3.850 motions must contain a statement that the defendant has thirty days in which to appeal. Fla. R.Crim.P. 3.850(g). Omission of this statement may entitle a defendant to a belated appeal of the order denying relief. Green v. State, 681 So. 2d 1215 (Fla. 5th DCA 1996). However, there is no such requirement for denials of Rule 3.800(a) motions. Simmons v. State, 684 So. 2d 860 (Fla. 5th DCA 1996); Jordan v. State, 549 So. 2d 805 (Fla. 1st DCA 1989).
Petition for Writ of Habeas Corpus DENIED.
GRIFFIN and THOMPSON, JJ., concur.